          Case 2:08-cr-00730-JS Document 143 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :          CRIMINAL ACTION
                                               :
   v.                                          :          No. 08-730
                                               :
 EARL MOORE                                    :

                                          ORDER

        AND NOW, this 19th day of January, 2021, upon consideration of Defendant Earl Moore’s

Pro Se Letter Motion for Compassionate Release and the Government’s opposition, and for the

reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document 132)

is DENIED.



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
